Donald L. Corbin, Justice, dissenting. I dissent. The majority’s plenary determination is founded on the principle that if a nominee of any political party satisfies the basic constitutional and statutory requirements to the elective office sought, the party cannot refuse to accept an individual as a party nominee for an elective office. I strongly disagree. A party should have the means to either accept or reject an office seeker. A political party should be entitled to adopt and enforce standards for its office seekers that do not conflict with the constitutional and statutory qualifications for office holding. A party should be able to set such standards that promote the party’s ideologies and preferences, not to mention the need to safeguard the integrity of its other office seekers. In fact, the United States Supreme Court has held that parties do have such rights. Democratic Party of United States v. Wisconsin, 450 U.S. 107 (1981). The Supreme Court has held that the First Amendment guarantees a political party’s right of association, which includes the right to identify its membership qualifications and the right to select candidates who best represent the party’s ideologies. Id. When a person seeks the nomination for a political office as a member of a particular party, he or she has to assume that he or she will be subjected to the discipline of the party from which he desires support. I see the actions of the Republican Party of Arkansas as being a discretionary act designed to promote the ideologies and preferences of its adherents. If one does not wish to adhere to the discipline of the party, he or she is free to seek office under the auspices of another party or as an independent. The party owes its membership and the other party nominees the duty to reject an individual who fails to meet the party’s highest standards for designation as a party nominee. Our General Assembly has enacted a statute expressly providing that organized political parties in this state shall have the right to prescribe the qualifications of their own membership; prescribe the qualifications for voting in their party primaries; and establish rules and procedures for their own organization. Ark. Code Ann. § 7-3-101 (Repl. 1993). The trial court concluded that, pursuant to this statute, the Republican Party of Arkansas set forth a set of rules governing party membership and authority; Article I, Section 1 (B) of those rules provide that: The final authority in all party matters shall rest in the biennial Republican State Convention, which shall be deemed to have delegated such interim authority to the State Committee and Executive Committee as is necessary to carry out the purposes and objectives of the party. In 1969, the Arkansas General Assembly passed Act 465. Article I of Act 465 addressed nominations and primary elections. This section, now codified at Ark. Code Ann. § 7-1-101(4) (Repl. 1993), provides that: “Vacancy in nomination” means the circumstances in which the nominee of a political party selected at a primary election shall not be certified as the nominee due to death, resignation, withdrawal, or other good and legal cause arising subsequent to nomination and preceding the final date for certification of nominations[.] [Emphasis added.] It is clear that when the legislature passed this statute, it used the “vacancy in nomination” language to allow a political party not to certify a candidate for good and legal cause. A number of federal cases have addressed the issue of a political party’s right not to certify candidates in terms of the party’s First Amendment right of association. In Duke v. Cleland, 954 F.2d 1526 (11th Cir. 1992), the Court of Appeals held that Republican members of the Georgia Presidential Candidate Selection Committee did not infringe on the candidate’s right of association by excluding his name from the ballots. In denying David Duke’s request for a preliminary injunction, the Court of Appeals concluded that “the Republican Party enjoys a constitutionally protected freedom which includes the right to identify the people who constitute this association that was formed for the purpose of advancing shared beliefs and to limit the association to those people only.” Id. at 1530 (citing Democratic Party of United States v. Wisconsin, 450 U.S. 107 (1981)). The Court of Appeals also made clear a proposition stated by the United States Supreme Court — that a political party has a First Amendment right to “select a standard bearer who best represents the party’s ideologies and preferences.” Duke, 954 F.2d at 1531. In Tashjian v. Republican Party of Connecticut, 479 U.S. 208 (1986), cited in Duke, 954 F.2d 1526, a state statute required voters in any party primary to be registered members of that party. The Republican Party challenged this provision on the ground that it burdened the party’s First Amendment right to enter into political association with individuals of its own choosing. The Supreme Court, in ruling for the party, reasoned that a “nonmember’s desire to participate in the party’s affairs is overborne by the countervailing and legitimate right of the party to determine its own membership qualifications.” Tashjian, 479 U.S. at 215 n.6. The recent federal decisions addressing the First Amendment right of association stand for the proposition that a political party has a right to identify with and select those candidates that best reflect the party preferences. Although this court has not specifically addressed the issue of whether a state political party may prevent a person from becoming a candidate for office since the passage of Act 465 in 1969, it appears that the Arkansas General Assembly intended to follow this proposition when it passed the “vacancy in nomination” provision set forth in section 7-1-101(4) allowing a party to vote not to certify someone for “good and legal cause.” I see good cause for the Republican Party to refuse to declare Petitioner as the Republican Party nominee to the Office of Attorney General. The Office of Attorney General is the chief legal officer in the state charged with enforcement of the state’s laws. Certainly, the fact that Petitioner has been convicted in municipal court, albeit pending appeal, of violating the very laws which the Attorney General is charged with enforcing constitutes “good and legal cause” for not certifying Petitioner. I would deny the request for a writ of mandamus.